PER CURIAM.
Will Adams seeks to appeal the district court’s order denying relief without prejudice on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2002), for failure to exhaust state court remedies. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. Adams v. Hinkle, No. CA-02-108-AM (E.D.Va. Feb. 6, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.